        Case 1:17-cv-03804-AT Document 40 Filed 06/14/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JEFFREY CROSS, et al.,               )
                                     )
      Plaintiffs,                    )
                                     )        CIVIL ACTION FILE
v.                                   )        NO. 1:17-cv-3804-AT
                                     )
EQUITYEXPERTS.ORG, LLC d/b/a         )
EQUITY EXPERTS,                      )
                                     )
      Defendant.                     )

                          NOTICE OF APPEARANCE

      COMES NOW, James O. Bass of the Law Offices of James O. Bass, PC, and

enters his appearance as counsel for Defendant EquityExperts.Org, LLC in the

above-captioned matter.

      Dated: June 14, 2019.        Respectfully submitted,

                                   /s/ James O. Bass
                                   James O. Bass
                                   Georgia Bar No. 041239
                                   Law Offices of James O. Bass, PC
                                   420 Creekstone Ridge
                                   Woodstock, GA 30188
                                   Telephone: (770) 874-6464
                                   Facsimile: (770) 874-6465
                                   jim@bass.law

                                   Attorney for Defendant
                                   EquityExperts.Org, LLC
          Case 1:17-cv-03804-AT Document 40 Filed 06/14/19 Page 2 of 3




                       CERTIFICATE OF COMPLIANCE

        I hereby certify that this filing was prepared on a computer using 14-point

Times New Roman font in compliance with Northern District of Georgia Local Rule

5.1C.

        This 14th day of June, 2019.

                                       /s/ James O. Bass
                                       James O. Bass
                                       Georgia Bar No. 041239

                                       Attorney for Defendant
                                       EquityExperts.Org, LLC
         Case 1:17-cv-03804-AT Document 40 Filed 06/14/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      This is to certify that I have, on this day, caused a copy of the foregoing to be

electronically filed with the Clerk of Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

      Dated: June 14th, 2019.

                                        /s/ James O. Bass
                                        James O. Bass
                                        Georgia Bar No. 041239

                                        Attorney for Defendant
                                        EquityExperts.Org, LLC
